Exhibit 10.3

 

Plumas Bank

Supplemental Executive Retirement Agreement

For BJ North

2019-1 Benefit Increase Amendment

 

WHEREAS, Plumas Bank (hereinafter “Employer”) established the Plumas Bank
Supplemental Executive Retirement Agreement effective April 1, 2016 (hereinafter
“Agreement”), for BJ North (hereinafter "Executive"); and

 

WHEREAS, the Employer’s intention is to have the Agreement comply with Internal
Revenue Code Section 409A (hereinafter “IRC 409A) and provide certain benefits
to the Executive in the form of supplemental retirement deferred compensation
payments which shall commence upon the certain events within the Executive’s
Agreement; and

 

WHEREAS, the Employer now wishes to amend the Agreement to increase the
supplemental retirement deferred compensation annual benefit, which is in line
with the desires of the Employer and the associated Employer's Board of
Directors as it relates to the benefit provided for within the Agreement; and

 

WHEREAS, Article 9, Amendments and Termination, subsection 9.1, Amendments, of
the Agreement provides for the modification of the Agreement through the
execution of a mutually agreed upon amendment by the Bank and the Executive; and

 

WHEREAS, it is the intent of the Bank and the Executive to amend the Agreement
pursuant to the authority granted within Article 9 of the Agreement as evidenced
by the Bank’s and the Executive’s execution below.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which
shall not be questioned, the Bank and Executive do hereby amend the Agreement as
follows:

 

1)          Table A, Retirement Benefit, “$48,000 per year” within the column
titled Amount of Benefit, is deleted and replaced with the following:

 

“$70,500.00 per year”

 

2)          All other provisions of the Agreement shall remain in full force and
in effect as presently written.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Bank and the Executive both acknowledge that each has
carefully read this First Amendment and has executed an original on the this the
1st day of April 2019, to be immediately effective upon the execution of the
Bank and the Executive herein below.

 

Plumas Bank               

 

By: /s/ Andrew J. Ryback                                   

 

Title: President and Chief Executive Officer                  

 

Date: April 1, 2019

 

Executive: BJ North               

 

By: /s/ BJ North                                   

 

Title: EVP/ Chief Banking Officer                  

 

Date: April 1, 2019          